DETAILED ACTION
Disposition of Claims
Claims 21-40 are pending.  Claims 1-20, 24, 32, and 39 are cancelled.  Amendments to claims 21, 23, 25, 28, 31, 33, 36, 38, and 40 are acknowledged and entered.  Claims 21-23, 25-31, 33-38, and 40 will be examined on their merits. 

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Paragraph numbers, unless otherwise noted, are from the PG Pub of this application, US20210177962A1, Pub. 06/17/2021.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 04/27/2022 regarding the previous Office action dated 01/31/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 32 and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the cancellation of said claims. 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
Claim 21 is drawn to a method for treating a CMV infection in a subject comprising: administering to the subject a therapeutically effective amount of a CMV vaccine, and a pharmaceutically acceptable carrier, adjuvant, additive or combination thereof, wherein the CMV vaccine comprises a viral vector derived from a poxvirus and expressing a set of five CMV proteins or antigenic fragments thereof that form a UL128 complex, thereby treating a CMV infection in the subject.  
Further limitations on the method of claim 21 are wherein the viral vector is derived from an Avipoxvirus, an Orthopoxvirus, or a Parapoxvirus (claim 22), namely a modified vaccinia Ankara (MVA) vector (claim 23); wherein the five CMV proteins or antigenic fragments thereof are UL128, UL130, UL131A, gL, and gH (claim 25); wherein the viral vector further comprises one or more DNA sequences that encode additional CMV proteins or antigenic fragments thereof selected from pp65, gB or both (claim 26); and wherein the CMV infection is a congenital CMV infection (claim 27).
Claim 28 is drawn to a method of vaccinating a subject against a CMV infection comprising: administering to the subject a therapeutically effective amount of a CM vaccine, and a pharmaceutically acceptable carrier, adjuvant, additive or combination thereof, wherein the CMV vaccine comprises a viral vector derived from a poxvirus and expressing a set of five CMV proteins or antigenic fragments thereof that form a UL128 complex, thereby vaccinating the subject.  
Further limitations on the method of claim 28 are wherein vaccinating the subject comprises inducing an immune response against a CMV infection (claim 29), wherein inducing an immune response comprises inducing the production of neutralizing antibody and/or reducing viral load in the subject (claim 30); wherein the viral vector is a modified vaccinia Ankara (MVA) vector (claim 31); wherein the five CMV proteins or antigenic fragments thereof are UL128, UL130, UL131A, gL, and gH (claim 33); and wherein administering a CMV vaccine comprise administering two doses of the CMV vaccine to the subject (claim 34), wherein the two doses are administered at a 6-week interval (claim 35).
Claim 36 is drawn to a method of inhibiting horizontal and/or vertical transmission of a CMV infection by a subject comprising: administering to the subject a therapeutically effective amount of a CMV vaccine, and a pharmaceutically acceptable carrier, adjuvant, additive or combination thereof, wherein the CMV vaccine comprises a viral vector derived from a poxvirus and expressing a set of five CMV proteins or antigenic fragments thereof that form a UL128 complex, thereby inhibiting horizontal and/or vertical transmission of a CMV infection by a subject.  
Further limitations on the method of claim 36 are wherein inhibiting horizontal and/or vertical transmission comprises inducing the production of neutralizing antibody and/or reducing viral load in the subject (claim 37); wherein the viral vector is a modified vaccinia Ankara (MVA) vector (claim 38); wherein the five CMV proteins or antigenic fragments thereof are UL128, UL130, UL131A, gL, and gH (claim 40).



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 21-22, 25-30, 33-34, 36-37, and  40 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Weiner et. al. (US20140023673A1, Priority 01/31/2011; hereafter “Weiner”.)  Note the rejection of claims 24, 32, and 39 is withdrawn in light of the cancellation of said claims.
The teachings of the Prior Art have been set forth in a previous Office action and will not be repeated herein. 
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
Applicant argues that Weiner fails to express a viral vector that is derived from a poxvirus and expresses five CMV proteins or antigenic fragments thereof that form a UL128 complex.  Weiner at ¶[0125] describes a genetic construct that is a recombinant viral vector, such as recombinant vaccinia.  Said construct can comprise regulatory elements for gene expression of the coding sequences of the nucleic acid. The regulatory elements can be a promoter, an enhancer an initiation codon, a stop codon, or a polyadenylation signal (¶[0126]).  Weiner teaches that coding sequences for two or more different antigens may be provided on a single vector, and may comprise coding sequences for one, two, three, four or more HCMV antigens (¶[0129]).  While Weiner may provide examples that expressed multiple CMV antigens, Applicant argues that nowhere did Weiner show expression of five CMV antigens from a single poxvirus-derived vector (See e.g. Example 1, ¶[0218-0222]).  The plasmids which encoded the pentameric proteins were one plasmid for gH, one for gL, and one for UL128, UL130, and UL131a (¶[0225]).  While Weiner performed the expression of these proteins using the mammalian expression vector pVAX1 (¶[0224]), Weiner clearly envisioned the use of larger viral vectors which could express multiple proteins at once, and even detailed how one of skill in the art might do so e.g., through the use of a single promoter and the separate open reading frames (ORFs) separated by IRES elements that could post-translationally cleave the peptide sequence into the separate proteins (¶[0129]).  Further, Weiner teaches a composition that would have multiple coding sequences, such as five antigens, may be generated and delivered, wherein said antigens may be selected from the group consisting of each of gB, gM, gN, gH, gL, gO, UL128, UL130, UL131a (¶[0257]).  Weiner teaches the CMV UL128, UL130, and UL131a form a highly immunogenic pentamer with gH and gL (¶[0223]).  So while Weiner did not generate a single plasmid that expressed all five CMV pentamer proteins, Weiner clearly teaches and anticipates each and every element of the instant independent claims as currently amended.  As per MPEP §2131, when a species is clearly named, the species claim is anticipated no matter how many other species are additionally named.  Weiner clearly names vaccinia virus, which is a species of “poxvirus”, and clearly names the five pentamer forming proteins as being useful when delivered together as a vaccinating composition, and clearly names that five proteins may be delivered together, such as through the use of a viral vector.  A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.  The Office contends that the detailed disclosure of Weiner which notes the delivery of the CMV pentamer proteins, that multiple proteins may be delivered under the control of one promoter and separated by IRES, that multiple proteins up to five may be delivered at once, and that the use of viral vectors like recombinant vaccinia is all taught by Weiner clearly anticipates the claims as drafted.  Weiner discloses the induction of therapeutic and/or prophylactic immune responses after delivery of the vaccine compositions (¶[0190]), that inhibition of transmission of CMV is desirable through these vaccines (¶[0002]), and that CMV may be spread from mother to child and cause debilitating congenital defects which warrants a therapeutic and/or prophylactic vaccine (¶[0008]).  Therefore, the Office contends that Weiner teaches each and every method of vaccinating against CMV as presently claimed.  
It is highly suggested that elements from claims not included in this rejection, such as the specific identity of the poxvirus used as a vector, be incorporated into the independent claims to overcome this rejection.  Another suggestion is to incorporate sequences which are not taught by Weiner, or the use of carriers, excipients, or adjuvants which are not taught by Weiner.  Regardless, the arguments presented regarding Weiner are not convincing, and the rejection has been maintained.  



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 21-23, 25-31, 33-38, and 40 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shenk et. al. (US2008/0187545 A1, Pub. 08/07/2008; CITED PRIOR ART; hereafter “Shenk”), and further in view of Diamond et. al. (US 2010/0316667 A1, Pub. 12/16/2010, CITED PRIOR ART; hereafter “Diamond”), and Walter et. al. (US20140099299A1, Priority 03/29/2011; hereafter “Walter”).  Note the rejection of claims 24, 32, and 39 is withdrawn in light of the cancellation of said claims.
The teachings of the Prior Art have been set forth in a previous Office action and will not be repeated herein. 
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
Shenk teaches nucleic acid molecule vaccines that comprise “at least one nucleic acid molecule encoding a CMV protein or fragment thereof, selected from pUL128, pUL130, or a complex that includes pUL128 or pUL130, wherein the at least one nucleic acid molecule is expressed in a vaccine recipient, and wherein the expression product induces an immune response against CMV in the recipient.”(¶[0018])  In the following paragraph, a “non-CMV vector” can be engineered to express “one or more fragments of one or more of pUL128, pUL130, pUL131, gH, gL, or gB” or one or more proteins of the pentameric complex (¶[0019]).  Diamond teaches recombinant MVA that can express one or more heterologous foreign protein antigens (abstract), especially one or more proteins from CMV (reference claim 4).  Walter teaches the delivery of nucleic acid material using an MVA vector (¶[0113]) and suggests that the delivery of viral IL-10 (vIL-10) can augment the level of protective efficacy generated with other viral antigens, such as gB (¶[0248]).  Walter notes future studies which include vIL-10 along with CMV immunogens such as gB, pp65, and IE1 should be included to prevent the abrogation of the challenge virus attenuating the response to these antigens (¶[0334]).  Taken as a whole, Shenk teaches viral vectors which may express full-length or fragments thereof of all of the CMV pentamer proteins, Diamond expresses multiple CMV proteins from an MVA vector, and Walter suggests the use of MVA vectors to deliver multiple CMV antigens along with vIL-10.  Therefore, the art, taken in whole, would render obvious the delivery of all five CMV pentamer proteins or fragments thereof delivered in a poxvirus-based vector, and this argument is not persuasive. 
Applicant further argues that at the time of filing, the use of a poxviral vector would not have been obvious to express an entire CMV UL128 complex, and that they obtained superior and unexpected results in doing so for the first time.  First, it should be noted that this argument is not commensurate in scope with the claims, as the conditions that provided the “unexpected/superior” results utilized a specific poxvirus (in this instance, a strain of MVA), utilized specific constructs of the CMV genes (e.g. the instant specification notes the generation of three separate MVA:  MVA expressing the full-length 5-subunit pentamer of RhUL128, RhUL130, RhUL131, RhgL and RhgH (MVA-RhUL128C), MVA expressing the 5-subunit pentamer with an alternative transmembrane (TM) domain deleted version of gH (MVA-RhUL128CΔ), or MVA expressing the RhUL128, RhUL130 and UL131A (¶[0073])), utilized a specific dosage of recombinant MVA delivered using a specific route at a specific schedule (¶[0082), and utilized specific regulation elements to express the heterologous CMV proteins (¶[0087-0089]).  The objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support, and it is not clear that the “superior/unexpected” results would occur over the entirety of the instantly claimed range of possible CMV proteins, insertion sites, dosage, poxviruses, reporter elements, etc.  See MPEP §716.02(d).  As worded, the claims merely require that the five proteins or antigenic fragments thereof all be expressed, and that “form a UL128 complex”, but from applicant’s argument it appears that the critical component is that the complex must be formed in vivo after expression from the poxvirus vector.  For the arguments regarding the unexpected and/or surprising results, it is highly suggested that the claims be narrowed to be more representative of the scope of those conditions which provided the unexpected results, and the claim should be amended so that it is clear that said CMV proteins expressed from said poxvirus vector successfully form the UL128 pentamer in the vaccinated host.  
For at least these reasons, the arguments regarding the non-obvious nature of the instant claims are not persuasive, and the rejection has been maintained.

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 21-23, 25-31, 33-38, and 40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,931,395.  Note the rejection of claims 24, 32, and 39 is withdrawn in light of the cancellation of said claims. 

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 21-23, 25-31, 33-38, and 40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,376,575. Note the rejection of claims 24, 32, and 39 is withdrawn in light of the cancellation of said claims. 

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 21-23, 25-31, 33-38, and 40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,842,864. Note the rejection of claims 24, 32, and 39 is withdrawn in light of the cancellation of said claims. 
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 

(New rejection – necessitated by new filing.)  Claims 21-23, 25-31, 33-38, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 10-13 of copending Application No. 17/806,157 (reference application) in view of Probst et. al. (Probst C, et. al. J Biol Chem. 1999 Feb 19;274(8):4527-31; hereafter “Probst”.)  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn towards viral vector systems expressing herpesvirus glycoprotein complexes, specifically the CMV UL128 complex with additional CMV glycoproteins, in a poxvirus system such as MVA.  The main difference between the instantly claimed invention and the reference claims are that the reference claims provide for a multicistronic system regulated by IRES and 2a cleavage sites.  However, the use of these multicistronic assemblies was well-known in the art and utilized successfully by vaccinia virus systems to generate proteins that formed viral protein complexes, as evidenced by Probst.  Probst teaches the expression of multiple hepatitis A virus structural proteins from a single multicistronic ORF, wherein the generated polyprotein is then cleaved to form the hepatitis structural proteins which then assemble into complexes and mature capsids (Figs. 1 and 5).  One of skill in the art would know that this IRES/2a multicistronic expression system would be an obvious way to express multiple proteins simultaneously from a vaccinia virus, as evidenced by Probst, and the reference claims are an obvious modification of the instant claims to achieve the expression of the pentamer-forming proteins.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648